
	
		II
		110th CONGRESS
		1st Session
		S. 1299
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Schumer (for
			 himself, Mr. Brown, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish on behalf of consumers a fiduciary duty and
		  other standards of care for mortgage brokers and originators, and to establish
		  standards to assess a consumer's ability to repay, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Borrower's Protection Act of
			 2007.
		2.Mortgage originator
			 requirementsThe Truth in
			 Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 129
			 the following new section:
			
				129A.Duties of
				mortgage originators
					(a)DefinitionsAs
				used in this section—
						(1)the term
				home mortgage loan means an extension of credit secured by or to
				be secured by a security interest in the principal dwelling of the
				obligor;
						(2)the term
				mortgage broker means a person who, for compensation or in
				anticipation of compensation, arranges or negotiates, or attempts to arrange or
				negotiate, home mortgage loans or commitments for such loans, or refers
				applicants or prospective applicants to creditors, or selects or offers to
				select creditors to whom requests for credit may be made;
						(3)the term
				mortgage originator means—
							(A)any creditor or
				other person, including a mortgage broker, who, for compensation or in
				anticipation of compensation, engages either directly or indirectly in the
				acceptance of applications for home mortgage loans, solicitation of home
				mortgage loans on behalf of borrowers, negotiation of terms or conditions of
				home mortgage loans on behalf of borrowers or lenders, or negotiation of sales
				of existing home mortgage loans to institutional or non-institutional lenders;
				and
							(B)any employee or
				agent of a creditor or person described in subparagraph (A);
							(4)the term
				qualifying bond means a bond equal to not less than 1 percent of
				the aggregate value of all homes appraised by an appraiser of real property in
				connection with a home mortgage loan in the calendar year preceding the date of
				the transaction, with respect to which—
							(A)the bond shall
				inure first to the benefit of the homeowners who have claims against the
				appraiser under this title or any other applicable provision of law, and second
				to the benefit of originating creditors that complied with their duty of good
				faith and fair dealing in accordance with this title; and
							(B)any assignee or
				subsequent transferee or trustee shall be a beneficiary of the bond, only if
				the originating creditor qualified for such treatment; and
							(5)the term
				rate spread mortgage transaction means a home mortgage loan that
				has an annual percentage rate of interest that equals or exceeds the rate that
				would require reporting under the Home Mortgage Disclosure Act (12 U.S.C. 2801
				et seq.) as a rate spread loan, without regard to whether such loan is
				otherwise subject to the Home Mortgage Disclosure Act.
						(b)Standard of
				care
						(1)Fiduciary
				relationshipIn the case of a home mortgage loan, the mortgage
				broker shall be deemed to have a fiduciary relationship with the consumer, and
				each such mortgage broker shall be subject to all requirements for fiduciaries
				otherwise applicable under State or Federal law.
						(2)Fair
				dealingEach mortgage originator shall, in addition to the duties
				imposed by otherwise applicable provisions of State or Federal law, with
				respect to each home mortgage loan in which the mortgage originator is
				involved—
							(A)act with
				reasonable skill, care, and diligence; and
							(B)act in good faith
				and with fair dealing in any transaction, practice, or course of business
				associated with the transaction.
							(c)Assessment of
				ability to repay
						(1)In
				generalEach mortgage originator shall, before entering into or
				otherwise facilitating any home mortgage loan, verify the reasonable ability of
				the borrower to pay the principal and interest on the loan, and any real estate
				taxes and homeowners insurance fees and premiums.
						(2)Variable
				mortgage ratesIn the case of a home mortgage loan with respect
				to which the applicable rate of interest may vary, for purposes of paragraph
				(1), the ability to pay shall be determined based on the maximum possible
				monthly payment that could be due from the borrower during the first 7 years of
				the loan term, which amount shall be calculated by—
							(A)using the maximum
				interest rate allowable under the loan; and
							(B)assuming no
				default by the borrower, a repayment schedule which achieves full amortization
				over the life of the loan.
							(3)Required
				verification documents
							(A)In
				generalFor purposes of paragraph (1), a mortgage originator
				shall base a determination of the ability to pay on—
								(i)documentation of
				the income and financial resources of the borrower, including tax returns,
				payroll receipts, bank records, or other similarly reliable documents;
				and
								(ii)the
				debt-to-income ratio and residual income of the borrower, as determined under
				section 36.4337 of title 38 of the Code of Federal Regulations, or any
				successor thereto.
								(B)LimitationA
				statement provided by the borrower of the income and financial resources of the
				borrower, without other documentation referred to in this paragraph, is not
				sufficient verification for purposes of assessing the ability of the consumer
				to pay.
							(d)Rate spread
				mortgages
						(1)Escrow account
				requiredIn the case of a rate spread mortgage transaction, the
				obligor shall be required to make monthly payments into an escrow account
				established by the mortgage originator for the purpose of paying taxes, hazard
				insurance premiums, and, if applicable, flood insurance premiums.
						(2)ExceptionThis
				paragraph does not apply in any case in which the mortgage originator
				reasonably believes that, following the loan closing, the obligor will be
				required, or will continue to be required, to make escrow payments described in
				paragraph (1) on the property securing the loan in connection with another loan
				secured by the same property.
						(3)Lender and
				broker liabilityIn any case in which a mortgage broker sells or
				delivers a rate spread mortgage loan to a lender, the lender shall be liable
				for the acts, omissions, and representations made by the mortgage broker in
				connection with that mortgage loan.
						(e)Steering
				prohibited
						(1)In
				generalIn connection with a home mortgage loan, a mortgage
				originator may not steer, counsel, or direct a consumer to rates, charges,
				principal amount, or prepayment terms that are not reasonably advantageous to
				the consumer, in light of all of the circumstances associated with the
				transaction, including the characteristics of the property that secures or will
				secure the extension of credit and the loan terms for which the consumer
				qualifies.
						(2)Duties to
				consumersIf unable to suggest, offer, or recommend to a consumer
				a reasonably advantageous home loan, a mortgage originator shall—
							(A)based on the
				information reasonably available and using the skill, care, and diligence
				reasonably expected for a mortgage originator, originate or otherwise
				facilitate a reasonably advantageous home mortgage loan by another creditor to
				a consumer, if permitted by and in accordance with all otherwise applicable
				law; or
							(B)disclose to a
				consumer—
								(i)that the creditor
				does not offer a home mortgage loan that would be reasonably advantageous to a
				consumer, but that other creditors may offer such a loan; and
								(ii)the reasons that
				the products and services offered by the mortgage originator are not available
				to or reasonably advantageous for the consumer.
								(3)Prohibited
				conductIn connection with a home mortgage loan, a mortgage
				originator may not—
							(A)mischaracterize
				the credit history of a consumer or the home loans available to a
				consumer;
							(B)mischaracterize
				or suborn mischaracterization of the appraised value of the property securing
				the extension of credit; or
							(C)if unable to
				suggest, offer, or recommend to a consumer a reasonably advantageous home
				mortgage loan, discourage a consumer from seeking a home mortgage loan from
				another creditor or with another mortgage originator.
							(4)Rule of
				constructionNothing in this subsection shall be deemed to
				prohibit a mortgage originator from providing a consumer with accurate,
				unbiased, general information about home mortgage loans, underwriting
				standards, ways to improve credit history, or any other matter relevant to a
				consumer.
						(f)Good faith and
				fair dealing in appraisal process
						(1)In
				generalNo mortgage originator may enter into a home mortgage
				loan with respect to which the mortgage originator has reason to believe that,
				with respect to the appraisal of the value of the property securing the
				loan—
							(A)the appraiser
				failed to act in good faith and fair dealing with respect to the consumer in
				connection with the appraisal;
							(B)the appraisal was
				conducted other than in accordance with all applicable State and Federal
				standards required of certified appraisers, or was otherwise not accurate and
				reasonable;
							(C)the appraiser had
				a direct or indirect interest in the property or the transaction;
							(D)the appraiser
				charged, sought, or received compensation for the appraisal, and the appraisal
				was not covered by a qualifying bond; or
							(E)the appraisal
				order or any other communication in any form includes the requested loan amount
				or any estimate of value for the property to serve as collateral, either
				express or implied.
							(2)Prohibited
				influenceNo mortgage originator may, with respect to a home
				mortgage loan, in any way—
							(A)seek to influence
				an appraiser or otherwise to encourage a targeted value in order to facilitate
				the making or pricing of the home mortgage loan; or
							(B)select an
				appraiser on the basis of an expectation that such appraiser would provide a
				targeted value in order to facilitate the making or pricing of the home
				mortgage loan.
							(3)Limitation on
				defensesIt shall not be a defense to enforcement of the
				requirements of this subsection that the mortgage originator used another
				person in the appraisal process or to review the appraisal process.
						(4)Notice of
				appraisalIn any case in which an appraisal is performed in
				connection with a home mortgage loan, the mortgage originator shall provide a
				copy of the appraisal report to an applicant for a home mortgage loan, whether
				credit is granted, denied, or the application was
				withdrawn.
						.
		3.Conforming and
			 clerical amendmentsThe Truth
			 in Lending Act (15 U.S.C. 1601 et seq.) is amended—
			(1)in section 103(u) (15 U.S.C. 1602(u)), by
			 striking disclosures required by section 129(a) and inserting
			 provisions of section 129 and 129A;
			(2)in section 130 (15 U.S.C. 1640) by
			 inserting or 129A after section 129 each place
			 that term appears; and
			(3)in the table of sections for chapter 2 (15
			 U.S.C. 1631 et seq.), by inserting after the item relating to section 129 the
			 following:
				
					
						129A. Duties of mortgage
				originators.
					
					.
			
